825 So. 2d 1006 (2002)
Eccles MAYO, Appellant,
v.
STATE of Florida, Appellee.
District Court of Appeal of Florida, Fourth District.
August 14, 2002.
Rehearing Denied October 1, 2002.
Eccles Mayo, Immokalee, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Claudine M. LaFrance, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Eccles Mayo, Appellant, timely challenges the trial court's denial of his rule 3.800(a) motion for jail credit. Appellant's motion complied with Toro v. State, 719 So. 2d 947, 948 (Fla. 4th DCA 1998). Furthermore, the records attached to the trial court's order denying relief appear to be nothing more than clerk's notes and do not conclusively refute the claim. Accordingly, we reverse and remand to the trial court for attachment of records conclusively refuting the claim, if such is possible. If the record available to the trial court establishes that Appellant is entitled to the credit he requests, the court shall award him the jail credit. If the record does not refute the claim and an evidentiary hearing is necessary, the motion should be denied without prejudice to Appellant raising a timely motion for postconviction relief, pursuant to Florida Rule of Criminal Procedure 3.850.
POLEN, C.J., FARMER and TAYLOR, JJ., concur.